By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The Act of 1852 (Pamphlet Latos, 284) requires, that all writs of scire facias shall be directed “ to all and singular •••the Sheriffs of the State of Georgia.” Is a direction “to the *598Sheriffs of said State” sufficient? And if not, is it amendable?
Eor myself, I should read the direction in the plural: “ to the Sheriffs of said State;” and then it would undoubtedly be good. Rut suppose it be in the singular, “ Sheriffis it amendable?
Mr. Tidd, in his work on Practice, remarks, that it had been said that a scire facias was not amendable. But he continues, “ There are cases in the books where writs of scire facias had been amended by the Courts, not only where it was had on the face of it, by the mistake’ of the- Olerh, but also for other causes.” And he concludes by saying, that “it seems now to be settled, that the power of amending writs of scire facias, is discretionary with the Courts.” (2 Volume, 1123.)
The Judiciary Act of 1799 {Qohh, 1136) declares, amongst other things, that “no process, judgment or other proceeding, in any civil cause,,shall be abated, arrested, quashed or reversed for any defect in matter of form, or for any clerical mistake or omission, not affecting the real merits of the cause; but the Court, on motion, shall cause the same to be amended, without any additional cost, and shall proceed to give judgment.”
And finally, the great Act of Jeofails of 1853-’4, (Pamphlet Laws, 48,) allows pleadings to be amended at any stage and in all respects, whether in matter of form or substance.
■ Has not the people of Georgia resolved that every cause shall be tried upon its merits ? And shall the Courts undertake or struggle further to arrest or obstruct this wise and beneficent policy, inaugurated by the Constitution of 1777, and steadily pursued ever since ?
By a Statute of the last Legislature, a party is allowed even to amend his attachment as to the bond, return of the officer, &c. And it is provided in that Act, that the singular number shall include thejplural. (De Graffenreid’s Dig. 19, 20.) Shall we, because of the omission of a little “s,” if, indeed, it be omitted, force the law-makers to tax their *599ingenuity still further, and waste the time and money which might be so much better employed, in putting a stop to quibbling ?